 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1
 
 
PRUDENTIAL SAVINGS BANK
ENDORSEMENT SPLIT DOLLAR LIFE INSURANCE AGREEMENT
Joseph Corrato
 
THIS ENDORSEMENT SPLIT DOLLAR LIFE INSURANCE AGREEMENT (“Agreement”) is made and
entered into this 28th day of August, 2012, by and between Prudential Savings
Bank (“Bank”), a bank located in 1834 West Oregon Ave. Philadelphia, PA 19145
and Joseph Corrato (“Executive”).
 
The purpose of this Agreement is to retain and reward the Executive, by dividing
the death proceeds of certain life insurance policies which are owned by the
Bank on the life of the Executive with the designated beneficiary of the
Executive.  The Bank will pay the life insurance premiums from its general
assets.  Execution of this Agreement by the Bank and the Executive shall make
all prior endorsement split dollar life insurance agreement(s) by and between
the Executive and the Bank null and void with this current Agreement superseding
all prior endorsement split dollar agreement(s) and associated benefits.
 
Article 1
Definitions
 
Whenever used in this Agreement, the following terms shall have the meanings
specified:
 
1.1  
“Bank’s Interest” means the benefit set forth in Section 2.1.

 
1.2  
“Beneficiary” means each designated person, or the estate of the deceased
Executive, entitled to benefits, if any, upon the death of the Executive.

 
1.3  
“Beneficiary Designation Form” means the form established from time to time by
the Plan Administrator that the Executive completes, signs and returns to the
Plan Administrator to designate one or more Beneficiaries.

 
1.4  
“Board” means the Board of Directors of the Bank as from time to time
constituted.

 
1.5  
“Effective Date” means January 1, 2006.

 
1.6  
“Executive’s Interest” means the benefit set forth in Section 2.2.

 
1.7  
“Insured” means the individual Executive whose life is insured.

 
     1.8 
“Insurer” means the insurance company issuing the Policy on the life of the
Executive.

 
1.9  
“Net Death Proceeds” means the total death proceeds of the Policy minus the
greater of (i) the cash surrender value or (ii) the aggregate premiums paid by
the Bank.

 
 
 
 

--------------------------------------------------------------------------------

 
 
1.10  
“Policy” or “Policies” means the individual insurance policy or policies adopted
by the Bank for purposes of insuring the Executive’s life under this Agreement
as provided for in Schedule A, attached hereto, which may be modified by the
Bank in their sole and absolute discretion.

 
1.11  
“Termination of Employment” means the termination of the Executive’s service
with the Bank for reasons other than (i) death or (ii) leave of absence approved
by the Bank.

 
Article 2
Policy Ownership and Interests
 
  2.1
Bank’s Interest.  The Bank shall own the Policy and shall have the right to
exercise all incidents of ownership, except as limited herein.  The Bank shall
be the beneficiary of the remaining death proceeds of the Policy after the
Executive’s Interest is determined according to Section 2.2 below.

 
2.2  
Executive’s Interest.  Upon the Executive’s death while employed by the Bank,
the Executive’s Beneficiary shall be entitled to an amount of death proceeds
equal to two (2) times the Executive's annualized base salary at the time of
death as provided for by the Bank's payroll department. In no event shall the
death benefit exceed the Net Death Proceeds of the Policy.  The Executive, or
the Executive’s assignee, shall have the right to designate the Beneficiary
pursuant to the terms of this Agreement.  The Executive shall also have the
right to elect and change settlement options with respect to the Executive’s
Interest by providing written notice to the Bank and the Insurer.  Upon the
Executive’s Termination of Employment, this Agreement shall automatically
terminate and no benefit shall be due hereunder.

 
2.3  
Bank has no Obligation to Pay.  Death proceeds payable under this Agreement
shall be paid solely by the Insurer from the proceeds of any Policy on the life
of the Insured.  In no event shall the Bank be obligated to pay a death benefit
under this Agreement from its general funds.  Should an Insurer refuse or be
unable to pay death proceeds endorsed to Insured under the express terms of this
Agreement, or should the Bank cancel the Policy for any reason, Executive’s
Beneficiary shall not be entitled to a death benefit.

 
Article 3
Forfeiture of Benefit
 
3.1
Forfeiture of Benefit.  Notwithstanding anything to the contrary herein, the
Executive will forfeit the benefit described in Section 2.2 if:

 
(a)  
Any provision of Article 6 applies;

(b)  
The Executive provides written notice to the Bank declining further
participation in the Agreement; or

(c)  
Upon the Executive’s Termination of Employment.

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Article 4

 
Comparable Coverage

 
4.1
Offer to Purchase.  If the Bank discontinues a Policy while the Executive is
employed by the Bank at the date of discontinuance the Bank shall give the
Executive at least thirty (30) days to purchase such Policy.  The purchase price
shall be the fair market value of the Policy, as determined under Treasury Reg.
§1.61-22(g)(2) or any subsequent applicable authority.  Executive agrees that
this Agreement shall satisfy written notice requirement.

 
Article 5
Premiums and Imputed Income
 
5.1
Premium Payment.  The Bank shall pay all premiums due on all Policies.

 
5.2
Economic Benefit.  The Bank shall determine the economic benefit attributable to
the Executive based on the life insurance premium factor for the Executive’s age
multiplied by the aggregate death benefit payable to the Beneficiary.  The “life
insurance premium factor” is the minimum factor applicable under guidance
published pursuant to Treasury Reg. § 1.61-22(d)(3)(ii) or any subsequent
authority.

 
5.3
Imputed Income.  The Bank shall impute the economic benefit to the Executive on
an annual basis, by adding the economic benefit to the Executive’s W-2.

 
 
Article 6

 
General Limitations

 
6.1
Termination for Cause.  Notwithstanding any provision of this Agreement to the
contrary, the Executive shall forfeit any right to a benefit under this
Agreement if the Bank terminates the Executive’s employment for cause.
Termination of the Executive’s employment for “Cause” shall mean termination
because of personal dishonesty, willful misconduct, breach of fiduciary duty
involving personal profit, intentional failure to perform stated duties, willful
violation of any law, rule or regulation (other than traffic violations or
similar offenses) or final cease-and-desist order or material breach of any
provision of the Agreement.  For purposes of this paragraph, no act or failure
to act on the Executive’s part shall be considered “willful” unless done, or
omitted to be done, by the Executive not in good faith and without reasonable
belief that the Executive’s action or omission was in the best interest of the
Bank.

 
6.2
Removal.  Notwithstanding any provision of this Agreement to the contrary, the
Executive’s rights in the Agreement shall terminate if the Executive is subject
to a final removal or prohibition order issued by an appropriate federal banking
agency pursuant to Section 8(e) of the Federal Deposit Insurance Act (“FDIA”).

 
6.3
Suicide or Misstatement.  No benefits shall be payable if the Executive commits
suicide during the Policy exclusion period, or if the insurance company denies
coverage (i) for material misstatements of fact made by the Executive on any
application for life insurance purchased by the Bank, or (ii) for any other
reason; provided, however that the Bank shall evaluate the reason for the
denial, and upon advice of legal counsel and in its sole discretion, consider
judicially challenging any denial.

 
 
 

--------------------------------------------------------------------------------

 
 
 
Article 7

 
Beneficiaries

 
7.1
Beneficiary. The Executive shall have the right, at any time, to designate a
Beneficiary (ies) to receive any benefits payable under the Agreement upon the
death of the Executive.  The Beneficiary designated under this Agreement may be
the same as or different from the beneficiary designation under any other
Agreement of the Bank in which the Executive participates.

 
7.2
Beneficiary Designation; Change.  The Executive shall designate a Beneficiary by
completing and signing the Beneficiary Designation Form, and delivering it to
the Bank or its designated agent.  The Executive’s beneficiary designation shall
be deemed automatically revoked if the Executive name's a spouse as Beneficiary
and the marriage is subsequently dissolved.  The Executive shall have the right
to change a Beneficiary by completing, signing and otherwise complying with the
terms of the Beneficiary Designation Form and the Bank’s rules and procedures,
as in effect from time to time.  Upon the acceptance by the Bank of a new
Beneficiary Designation Form, all Beneficiary designations previously filed
shall be cancelled.  The Bank shall be entitled to rely on the last Beneficiary
Designation Form filed by the Executive and accepted by the Bank prior to the
Executive’s death.

 
7.3
Acknowledgment.  No designation or change in designation of a Beneficiary shall
be effective until received, accepted and acknowledged in writing by the Bank or
its designated agent.

 
7.4
No Beneficiary Designation.  If the Executive dies without a valid designation
of beneficiary, or if all designated Beneficiaries predecease the Executive,
then the Executive’s surviving spouse shall be the designated Beneficiary.  If
the Executive has no surviving spouse, the benefits shall be made payable to the
personal representative of the Executive’s estate.

 
7.5
Facility of Payment.  If the Bank determines in its discretion that a benefit is
to be paid to a minor, to a person declared incompetent, or to a person
incapable of handling the disposition of that person’s property, the Bank may
direct payment of such benefit to the guardian, legal representative or person
having the care or custody of such minor, incompetent person or incapable
person.  The Bank may require proof of incompetence, minority or guardianship as
it may deem appropriate prior to distribution of the benefit.  Any payment of a
benefit shall be a payment for the account of the Executive and the Executive’s
Beneficiary, as the case may be, and shall be a complete discharge of any
liability under the Agreement for such payment amount.

 
 
 
 

--------------------------------------------------------------------------------

 
 
Article 8
Assignment
 
The Executive may irrevocably assign without consideration all of the
Executive’s Interest in this Agreement to any person, entity, or trust.  In the
event the Executive shall transfer all of the Executive’s Interest, then all of
the Executive's Interest in this Agreement shall be vested in the Executive’s
transferee, who shall be substituted as a party hereunder, and the Executive
shall have no further interest in this Agreement. Notwithstanding any assignment
made by the Executive under this Article 8, for the purpose of determining
benefits payable under this Agreement, Executive’s employment status shall
continue to control the terms of any vesting and/or forfeiture of benefits.
 
Article 9
Insurer
 
The Insurer shall be bound only by the terms of its given Policy.  The Insurer
shall not be bound by or deemed to have notice of the provisions of this
Agreement.  The Insurer shall have the right to rely on the Bank’s
representations with regard to any definitions, interpretations or Policy
interests as specified under this Agreement.
 
Article 10
Claims and Review Procedure
 
10.1
Claims Procedure.  The Executive or Beneficiary (“Claimant”) who has not
received benefits under the Agreement that he or she believes should be paid
shall make a claim for such benefits as follows:

 
 
10.1.1
Initiation – Written Claim.  The Claimant initiates a claim by submitting to the
Bank a written claim for the benefits.  If such a claim relates to the contents
of a notice received by the Claimant, the claim must be made within sixty (60)
days after such notice was received by the Claimant.  All other claims must be
made within one hundred eighty (180) days of the date on which the event that
caused the claim to arise occurred.  The claim must state with particularity the
determination desired by the Claimant.

 
 
10.1.2
Timing of Bank Response.  The Bank shall respond to such Claimant within ninety
(90) days after receiving the claim.  If the Bank determines that special
circumstances require additional time for processing the claim, the Bank can
extend the response period by an additional ninety (90) days by notifying the
Claimant in writing, prior to the end of the initial ninety (90) day period that
an additional period is required.  The notice of extension must set forth the
special circumstances and the date by which the Bank expects to render its
decision.

 
 
10.1.3
Notice of Decision.  If the Bank denies part or the entire claim, the Bank shall
notify the Claimant in writing of such denial.  The Bank shall write the
notification in a manner calculated to be understood by the Claimant.  The
notification shall set forth:

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
(a)  
The specific reasons for the denial;

(b)  
A reference to the specific provisions of the Agreement on which the denial is
based;

(c)  
A description of any additional information or material necessary for the
Claimant to perfect the claim and an explanation of why it is needed; and

(d)  
An explanation of the Agreement’s review procedures and the time limits
applicable to such procedures;

 
10.2
Review Procedure.  If the Bank denies part or the entire claim, the Claimant
shall have the opportunity for a full and fair review by the Bank of the denial,
as follows:

 
 
10.2.1
Initiation – Written Request.  To initiate the review, the Claimant, within
sixty (60) days after receiving the Bank’s notice of denial, must file with the
Bank a written request for review.

 
 
10.2.2
Additional Submissions – Information Access.  The Claimant shall then have the
opportunity to submit written comments, documents, records and other information
relating to the claim.  The Bank shall also provide the Claimant, upon request
and free of charge, reasonable access to, and copies of, all documents, records
and other information relevant to the Claimant’s claim for benefits.

 
 
10.2.3
Considerations on Review.  In considering the review, the Bank shall take into
account all materials and information the Claimant submits relating to the
claim, without regard to whether such information was submitted or considered in
the initial benefit determination.

 
 
10.2.4
Timing of Bank’s Response.  The Bank shall respond in writing to such Claimant
within sixty (60) days after receiving the request for review.  If the Bank
determines that special circumstances require additional time for processing the
claim, the Bank can extend the response period by an additional sixty (60) days
by notifying the Claimant in writing, prior to the end of the initial sixty (60)
day period that an additional period is required.  The notice of extension must
set forth the special circumstances and the date by which the Bank expects to
render its decision.

 
 
10.2.5
Notice of Decision.  The Bank shall notify the Claimant in writing of its
decision on review.  The Bank shall write the notification in a manner
calculated to be understood by the Claimant.  The notification shall set forth:

 
(a)  
The specific reasons for the denial;

(b)  
A reference to the specific provisions of the Agreement on which the denial is
based; and

(c)  
A statement that the Claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant to the Claimant’s claim for benefits.

 
 
 

--------------------------------------------------------------------------------

 
Article 11
Amendments and Termination
 
Notwithstanding anything to the contrary herein, the Bank may amend or terminate
this Agreement at any time, or may amend or terminate the Executive’s rights
under the Agreement at any time prior to the Executive’s death, by providing
written notice of such to the Executive.  In the event that the Bank decides to
maintain the Policy after termination of the Agreement, the Bank shall be the
direct beneficiary of the entire death proceeds of the Policy.
 
Article 12
Administration
 
12.1
Plan Administrator.  This Agreement shall be administered by a Plan
Administrator which shall consist of the Board or such committee or persons as
the Board may choose.  The Plan Administrator shall also have the discretion and
authority to (i) make, amend, interpret and enforce all appropriate rules and
regulations for the administration of this Agreement and (ii) decide or resolve
any and all ques­tions including interpretations of this Agreement, as may arise
in connection with this Agreement.

 
12.2
Agents.  In the administration of this Agreement, the Plan Administrator may
employ agents and delegate to them such administrative duties as it sees fit,
(including acting through a duly appointed representative), and may from time to
time consult with counsel who may be counsel to the Bank.

 
12.3
Binding Effect of Decisions.  The decision or action of the Plan Administrator
with respect to any question arising out of or in connection with the
administration, interpretation and application of this Agreement and the rules
and regulations promulgated hereunder shall be final and conclusive and binding
upon all persons having any interest in this Agreement.

 
12.4
Indemnity of Plan Administrator.  The Bank shall indemnify and hold harmless any
party contracted for the purposes of assisting the Plan Administrator in
performing its duties under this Agreement against any and all claims, losses,
damages, expenses or liabilities arising from any action or failure to act with
respect to this Agreement, except in the case of willful misconduct by such
contracted party.

 
12.5
Information.  To enable any party contracted for the purposes of assisting the
Plan Administrator in performing its duties under this Agreement to perform its
functions, the Bank shall supply full and timely information to such contracted
party on all matters relating to the Base Salary of the Executive, the date and
circumstances of the retirement, Disability, death or termination of the
Executive, and such other pertinent information as such contracted party may
reasonably require.

 
 
 
 

--------------------------------------------------------------------------------

 
 
Article 13
Miscellaneous
 
13.1
Binding Effect.  This Agreement shall bind the Executive and the Bank, their
beneficiaries, survivors, executors, administrators and transferees and any
Beneficiary.

 
13.2
No Guarantee of Employment.  This Agreement is not an employment policy or
contract. It does not give the Executive the right to remain an Executive of the
Bank, nor does it interfere with the Bank's right to discharge the
Executive.  It also does not require the Executive to remain an Executive nor
interfere with the Executive's right to terminate employment at any time.

 
13.3
Applicable Law.  The Agreement and all rights hereunder shall be governed by and
construed according to the laws of the state where the principal offices of the
Bank reside, except to the extent preempted by the laws of the United States of
America.

 
13.4
Reorganization.  The Bank shall not merge or consolidate into or with another
company, or reorganize, or sell substantially all of its assets to another
company, firm or person unless such succeeding or continuing company, firm or
person agrees to assume and discharge the obligations of the Bank under this
Agreement.  Upon the occurrence of such event, the term “Bank” as used in this
Agreement shall be deemed to refer to the successor or survivor company.

 
13.5
Notice.  Any notice or filing required or permitted to be given to the Bank
under this Agreement shall be sufficient if in writing and hand-delivered, or
sent by registered or certified mail, to the address below:

 

 
Joseph Corrato
   
Prudential Savings Bank
   
1834 West Oregon Ave.
   
Philadelphia, PA 19145
 

 
Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark or the receipt for
registration or certification.
 
Any notice or filing required or permitted to be given to the Executive under
this Agreement shall be sufficient if in writing and hand-delivered, or sent by
mail, to the last known address of the Executive.
 
13.6
Entire Agreement.  This Agreement, along with the Executive’s Beneficiary
Designation Form, constitutes the entire agreement between the Bank and the
Executive as to the subject matter hereof.  No rights are granted to the
Executive under this Agreement other than those specifically set forth herein.

 
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
indicated above.
 
EXECUTIVE: Joseph Corrato
 
BANK: Prudential Savings Bank
          By:  /s/Joseph Corrato   By:  /s/Regina Wilson                    
Title:
Executive Vice President/Chief
  Financial Officer
  Title: Vice President/Corporate Secretary

 
 
 
 

--------------------------------------------------------------------------------

 
 
BENEFICIARY DESIGNATION FORM
I, ______________________, designate the following as Beneficiary under the
Agreement:
 
Primary:
_________________________________________________________________________________________________
 Name                                                                                                                              Relationship
_________________________________________________________________________________________________
 Name                                                                                                                              Relationship
_________________________________________________________________________________________________
 Name                                                                                                                              Relationship
 
 
 
_____%
 
_____%
 
_____%
Contingent:
_________________________________________________________________________________________________
 Name                                                                                                                              Relationship
_________________________________________________________________________________________________
 Name                                                                                                                              Relationship
_________________________________________________________________________________________________
 Name                                                                                                                              Relationship
 
 
 
_____%
 
_____%
 
_____%

 
Notes:
·  
Please PRINT CLEARLY or TYPE the names of the beneficiaries.

·  
To name a trust as beneficiary, please provide the name of the trustee(s) and
the exact name and date of the trust agreement.

·  
To name your estate as beneficiary, please write “Estate of _[your name]_”.

·  
Be aware that none of the contingent beneficiaries will receive anything unless
ALL of the primary beneficiaries predecease you.

 
I understand that I may change these beneficiary designations by delivering a
new written designation to the Plan Administrator, which shall be effective only
upon receipt and acknowledgment by the Plan Administrator prior to my death.  I
further understand that the designations will be automatically revoked if I have
named my spouse as beneficiary and our marriage is subsequently dissolved.
 
Name:            _______________________________
 
Signature:      _______________________________                    Date:     ____________
 
Received by the Plan Administrator this _____ day of __________________, 2___
 
By:          _______________________________
 
Title:       _______________________________